 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RONALD SMITH ,

 9                               Plaintiff,                 CASE NO. 19-1487 RAJ

10           v.                                             ORDER GRANTING LEAVE TO
                                                            EXTEND STATUS REPORT TO
11   WASHINGTON DEPARTMENT OF                               MARCH 18, 2020
     CORRECTIONS, et al.,
12
                                 Defendant.
13
            The Court has considered the parties joint request to extend the time by which a status
14
     report must be filed. Dkt. 14, and ORDERS:
15
            1.      The parties shall submit a joint status report regarding whether the case has settled
16
     and if not a proposed date the matter will be ready for a jury trial, and the estimated length of the
17
     trial. The joint report shall be filed no later than March 18, 2020.
18
            2.      Counsel are reminded motions for extensions should be filed before the deadline
19
     ordered by the Court.
20
            DATED this 4th day of March, 2020.
21

22
                                                                   A
                                                           BRIAN A. TSUCHIDA
23                                                         Chief United States Magistrate Judge


     ORDER GRANTING LEAVE TO EXTEND
     STATUS REPORT TO MARCH 18, 2020 - 1
